          Case 3:20-cr-00501-SI       Document 17      Filed 05/24/21     Page 1 of 2




Alison M. Clark, OSB No. 080579
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: alison_clark@fd.org
Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 UNITED STATES OF AMERICA                                Case No. 3:20-cr-00501-SI

                               Plaintiff,                UNOPPOSED MOTION TO
                                                         MODIFY PRE-TRIAL
                       v.                                RELEASE CONDITIONS

 TY JOHN FOX,

                               Defendant

       On agreement of the parties, Mr. Fox moves through counsel for the terms of his pre-trial

supervision to be modified.

       Mr. Fox was released on his own recognizance at his first appearance on October 23, 2020.

The release order included a curfew provision. Docket #7. Notably, Mr. Fox is also in compliance

with pre-trial supervision with the Circuit Court of Multnomah County in State of Oregon v. Ty

John Fox, No. 20-CR-49196, for the same conduct underlying this federal case.

       In consideration of Mr. Fox’s extended period of compliance with the pre-trial supervision

conditions, the parties agree that Mr. Fox’s curfew condition be stricken and that he continue on

Page 1 UNOPPOSED MOTION TO MODIFY PRE-TRIAL RELEASE CONDITIONS
          Case 3:20-cr-00501-SI      Document 17       Filed 05/24/21    Page 2 of 2




recognizance release. The Pre-Trial Services Office has been apprised of this motion and advised

that Mr. Fox is not on formal supervision from their office. Mr. Fox’s careful adherence to the

curfew has been on his own recognizance.

       Respectfully submitted on the 24th day of May 2021.


                                            /s/ Alison M. Clark
                                            Alison M. Clark
                                            Assistant Federal Public Defender




Page 2 UNOPPOSED MOTION TO MODIFY PRE-TRIAL RELEASE CONDITIONS
